Campbell, J.
This case represents another instance where those charged with crime take advantage of society. Without cost or expense to themselves, they enjoy the services of an attorney appointed by the court and compensated by the State out of taxpayers’ money. After a fair and impartial trial in the one case, and after a plea of guilty freely and voluntarily entered in the other, a lenient sentence of six months for both crimes was entered. Under the statute the sentence could have been two years for each offense or a total of four years. Then at further expense to the taxpayers, the law breaker insists upon the case being brought to this Court for review.
After a review of the record in this case, we compliment the attorney for the defendant who frankly stated that he had “carefully scrutinized the record on appeal to determine whether or not any other assignments of error should be made. However, attorney can find no legitimate assignment of error or valid contention whereby defendant would be entitled to a new trial.” We commend this attorney for his frankness and candor and, after a review of the record, we agree with his conclusion.
No error.
Britt and Morris, JJ., concur.